DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11, 13-16, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (IDS Young Hoon Kwon et al, NXP MULTI-LINK TIM IEEE 802.11-20/0066r1, date 2020-01-13), hereinafter NPL-1, in view of NPL NPL-2.
Regarding claims 1, 14, 27 and 28, NPL-1 teaches, a method for wireless communications by a non-access point (non-AP) multi-link device (MLD) / A method for wireless communications by an access point (AP) multi-link device (MLD) / A wireless communication device (NPL-1:  Slide 2, "In this contribution, we propose possible ways of expanding conventional TIM mechanism to be used for indication of multiple link status."; Slide 3, "In case the AP MLD has buffered BU to transmit to a non-AP MLD") , comprising: 
receiving an indication of an association identifier (AID) associated with the non- AP MILD, wherein the indication of the AID indicates whether an access point (AP) has buffered units (BUs) for the non-AP MLD (NPL-1:  Slide 3, "The AP MLD needs to indicate which link the AP MLD has buffered BU to transmit, especially when different TIDs are mapped to different links."; and Slide 7, "The non-AP MLD has different AIDs in different links. The TIM element in the Beacon of a link indicates the buffered frames for STAs associated with the AP of the link and the APs of other links. - For a non-AP MLD associated with the AP MLD, different AID tells the buffered frame status of different link."), and 
receiving the BUs associated with the one or more TIDs from the AP on the determined links (NPL-1: Slide 3 “AP MLD has buffered BU to transmit to a non-AP MLD” suggests that BUs are transmitted from the AP MLD and received by the non-AP MLD, at the end of the process of indicating BUs in the AP). 
While teaching, determining one or more links...(NPL-1: Slide 9 “When a non-AP MLD identifies in TIM element that the TIM bit corresponding to the non-AP MLD’s AID is set to 1, the non-AP MLD further checks the LMB corresponding to the AID and identifies specific link(s) that the buffered traffic is mapped.”), NPL-1 does not expressly teach, determining one or more links associated with one or more traffic identifiers (TIDs) based on a mapping of a plurality of TIDs, including the one or more TIDs, to a plurality of links, including the one or more links.
However, in the same field of endeavor, NPL-2 teaches, determining one or more links associated with one or more traffic identifiers (TIDs) based on a mapping of a plurality of TIDs, including the one or more TIDs, to a plurality of links, including the one or more links  (NPL-2: Slide 9 “When a TID is mapped to a specific link(s), the signaling for the buffered data has to be expanded to indicate which AP has buffered data that is mapped to a TID(s)” and Slide 11 and Slide 12 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s methods/devices to include determining one or more links associated with one or more traffic identifiers (TIDs) based on a mapping of a plurality of TIDs, including the one or more TIDs, to a plurality of links, including the one or more links.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to indicate buffered data for the multi-link operation in order to achieve multi-link power save operation for 802.11be (NPL-2: Slide 2 “Abstract”).
Regarding claim 14, claim recites identical features of claim 1 for the transmitting side by an AP MLD. Therefore, claim 14 is subjected to the same rejection.
Regarding claims 27 and 28, NPL-1 further teaches a wireless communication device, comprising: at least one modem; at least one processor...; and at least one memory... (NPL-1: teaches AP MLD and STA MLD, which is known in the art to include modem, processor and memory).
Regarding claims 2 and 15, NPL-1, in view of NPL-2, teaches the methods, as outlined in the rejection of claims 1 and 14.
NPL-1 does not expressly teach, further comprising receiving an indication of the one or more TIDs.
However, in the same field of endeavor, NPL-2 teaches, further comprising receiving an indication of the one or more TIDs (NPL-2: Slide 9 and Slide 11, teaches TIDs are indicated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s methods to include receiving an indication of the one or more TIDs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to indicate buffered data for the multi-link operation in order to achieve multi-link power save operation for 802.11be (NPL-2: Slide 2 “Abstract”).
Regarding claims 3 and 16, NPL-1, in view of NPL-2, teaches the methods, as outlined in the rejection of claims 2 and 15.
NPL-1 further teaches, wherein: the indication of the AID comprises a traffic indication map (TIM) that includes a plurality of values, each value of the TIM indicating a respective AID associated with a respective non-AP device and indicating whether the AP has BUs for the respective non-AP device (NPL-1: Slide 10 “TIM bitmap” and “A set of LMB”).
NPL-1 does not expressly teach, receiving the indication of the one or more TIDs comprises receiving the TIM and identifying a value of the plurality of values that corresponds to the AID of the non-AP MLD.
However, in the same field of endeavor, NPL-2 teaches, receiving the indication of the one or more TIDs comprises receiving the TIM and identifying a value of the plurality of values that corresponds to the AID of the non-AP MLD (NPL-2: Slide 9 and Slide 11, teaches TIDs associated with the links are indicated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s methods to include receiving the indication of the one or more TIDs comprises receiving the TIM and identifying a value of the plurality of values that corresponds to the AID of the non-AP MLD.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to indicate buffered data for the multi-link operation in order to achieve multi-link power save operation for 802.11be (NPL-2: Slide 2 “Abstract”).
Regarding claims 11 and 24, NPL-1, in view of NPL-2, teaches the methods, as outlined in the rejection of claims 3 and 16.
NPL-1 further teaches, wherein each respective AID indicated in the TIM is mapped to a single respective link of the plurality of links (NPL-1: Slide 10, teaches AIDs in TIM mapping to links).
NPL-1 does not expressly teach, wherein receiving the indication of the one or more TIDs comprises determining the one or more TIDs based on the single respective link associated with the AID of the non-AP MLD.
However, in the same field of endeavor, NPL-2 teaches, wherein receiving the indication of the one or more TIDs comprises determining the one or more TIDs based on the single respective link associated with the AID of the non-AP MLD (NPL-2: Slide 9 teaches mapping of TIDs to links).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s methods to include wherein receiving the indication of the one or more TIDs comprises determining the one or more TIDs based on the single respective link associated with the AID of the non-AP MLD.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to indicate buffered data for the multi-link  (NPL-2: Slide 2 “Abstract”).
Regarding claims 13 and 26, NPL-1, in view of NPL-2, teaches the methods, as outlined in the rejection of claims 2 and 15.
NPL-1 does not expressly teach, further comprising: receiving another indication of another TID for which the AP has other BUs for the non-AP MLD, and determining another link associated with the other TID, wherein receiving the BUs comprises receiving the other BUs from the AP on the other link.
However, in the same field of endeavor, NPL-2 teaches, further comprising: receiving another indication of another TID for which the AP has other BUs for the non-AP MLD, and determining another link associated with the other TID, wherein receiving the BUs comprises receiving the other BUs from the AP on the other link (NPL-2: Slide 9, Slide 11, Slide 12 teaches that multiple TIDs (i.e. another TID) with buffered data, associated with different link(s), are processed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s methods to include receiving another indication of another TID for which the AP has other BUs for the non-AP MLD, and determining another link associated with the other 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to indicate buffered data for the multi-link operation in order to achieve multi-link power save operation for 802.11be (NPL-2: Slide 2 “Abstract”).

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of NPL-2, and further in view of KWON Young Hoon et al US 20210144787, hereinafter Kwon.
Regarding claims 4 and 17, NPL-1, in view of NPL-2, teaches the methods, as outlined in the rejection of claims 3 and 16.
NPL-1 and NPL-2 do not expressly teach, further comprising receiving a TID bitmap, wherein: each value of the plurality of values, that indicates whether the AP has the BUs for the respective AID, corresponds to an associated TID bitmap, the TID bitmap indicating the TIDs for which the AP has the BUs for the respective AID; and receiving the indication of the one or more TIDs comprises receiving the TID bitmap and identifying the one or more TIDs based on the TID bitmap.
further comprising receiving a TID bitmap, wherein: each value of the plurality of values, that indicates whether the AP has the BUs for the respective AID, corresponds to an associated TID bitmap, the TID bitmap indicating the TIDs for which the AP has the BUs for the respective AID, and receiving the indication of the one or more TIDs comprises receiving the TID bitmap and identifying the one or more TIDs based on the TID bitmap (Kwon: Fig. 10, [89] teaches AP-MLD can send TID bitmap indicating which TIDs have buffered data, in addition to indicating which AIDs has buffered data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1 and NPL-2’s methods to include receiving TID bitmap in conjunction with receiving AIDs for buffered data units in AP.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of multi-link communications that can efficiently convey communications signaling information within a multi-link communications system (Kwon: [2]-[3]).
Regarding claims 5 and 18, NPL-1, in view of NPL-2 and Kwon, teaches the methods, as outlined in the rejection of claims 4 and 17.
wherein each TID in the TID bitmap is mapped to a respective link or a respective set of links of the one or more links.
However, in the same field of endeavor, Kwon teaches, wherein each TID in the TID bitmap is mapped to a respective link or a respective set of links of the one or more links (Kwon: [89]-[90], teaches TIDs belonging to links).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1 and NPL-2’s methods to include wherein each TID in the TID bitmap is mapped to a respective link or a respective set of links of the one or more links.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of multi-link communications that can efficiently convey communications signaling information within a multi-link communications system (Kwon: [2]-[3]).
Regarding claims 6 and 19, NPL-1, in view of NPL-2 and Kwon, teaches the methods, as outlined in the rejection of claims 5 and 18.
NPL-1 further teaches, wherein each link of the one or more links is associated with at least one TID. (NPL-1: Slide 3 “The AP MLD needs to indicate .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of NPL-2, and further in view of IDS NPL Alexander Min et al Intel IEEE 802.11-20/0084r0, date 2020-01-09, hereinafter NPL-3.
Regarding claims 7 and 20, NPL-1, in view of NPL-2, teaches the methods, as outlined in the rejection of claims 3 and 16.
NPL-1 and NPL-2 do not expressly teach, wherein receiving the indication of the one or more TIDs comprises receiving a message comprising a medium access control (MAC) header control field that indicates the one or more TIDs.
However, in the same field of endeavor, NPL-3 teaches, wherein receiving the indication of the one or more TIDs comprises receiving a message comprising a medium access control (MAC) header control field that indicates the one or more TIDs (NPL-3: Slide 6, Slide 3 and Slide 4 suggest TIM and TID-link mappings are included in MAC header control information of Beacon message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1 and NPL-2’s methods to include wherein receiving the indication of the one or more TIDs 
This would have been obvious because it would motivate one of ordinary skill in the art to provide interworking between two MLDs by providing a Multi-link TIM design (NPL-3: Slide 2 “Abstract”).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of NPL-2 and NPL-3, and further in view of IDS NPL Liwen Chu et al NXP IEEE 802.11-19/1856r3, date 2019-11-06, hereinafter NPL-4.
Regarding claims 8 and 21, NPL-1, in view of NPL-2 and NPL-3, teaches the methods, as outlined in the rejection of claims 7 and 20.
NPL-1, NPL-2 and NPL-3 do not expressly teach, wherein the MAC header control field comprises a high efficiency (HE) A-control field including at least one of a TID bitmap or a TID field that indicates the one or more TIDs.
However, in the same field of endeavor, NPL-4 teaches, wherein the MAC header control field comprises a high efficiency (HE) A-control field including at least one of a TID bitmap or a TID field that indicates the one or more TIDs. (NPL-4: Slide 2 and Slide 3 teaches MAC-PDU (MPDU) in HE comprising TID).

This would have been obvious because it would motivate one of ordinary skill in the art to provide interworking between two MLDs by providing an enhanced block Ack agreement (NPL-4: Slide 12).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of NPL-2 and NPL-3, and further in view of PARK Hyunhee et al US 20210211927, hereinafter Park.
Regarding claims 9 and 22, NPL-1, in view of NPL-2 and NPL-3, teaches the methods, as outlined in the rejection of claims 7 and 20.
NPL-1, NPL-2 and NPL-3 do not expressly teach, wherein the message comprises a Quality of Service (QoS) Null message or a QoS data message that indicates the one or more TIDs.
However, in the same field of endeavor, Park teaches, wherein the message comprises a Quality of Service (QoS) Null message or a QoS data message that indicates the one or more TIDs (Park: Clm 1 and 2, Table-2, teaches Buffer Status Report on buffered data is sent in QoS Null message or a QoS data message, which also includes TID information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1, NPL-2 and NPL-3’s methods to include wherein the message comprises a Quality of Service (QoS) Null message or a QoS data message that indicates the one or more TIDs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for performing uplink transmission in a wireless local area network system (WLAN) with improved performance and a terminal using the same (Park: [5]).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of NPL-2, NPL-3 and Park, and further in view of Kwon.
Regarding claims 10 and 23, NPL-1, in view of NPL-2 and NPL-3, teaches the methods, as outlined in the rejection of claims 9 and 22.
NPL-2, NPL-3 and Park do not expressly teach, further comprising transmitting a poll message to the AP, wherein the QoS Null message or the QoS data message is received in response to the poll message.
further comprising transmitting a poll message to the AP, wherein the QoS Null message or the QoS data message is received in response to the poll message (Kwon: [89] teaches transmitting to AP a PS-Poll and getting in response A-MPDU message (i.e. QoS Null or Data message, see rejection of claim 9) with indication of BUs of TIDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1, NPL-2, NPL-3, and Park’s methods to include transmitting a poll message to the AP, wherein the QoS Null message or the QoS data message is received in response to the poll message.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of multi-link communications that can efficiently convey communications signaling information within a multi-link communications system (Kwon: [2]-[3]).

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1, in view of NPL-2, and further in view of NPL Liwen Chu et al NXP IEEE 802.11-19/1617r2, date 2019-09-09, hereinafter NPL-5.
Regarding claims 12 and 25, NPL-1, in view of NPL-2, teaches the methods, as outlined in the rejection of claims 3 and 16.
NPL-1 and NPL-2 do not expressly teach, further comprising: transmitting a poll message in response to receiving the TIM, wherein the BUs are received in response to the poll message.
However, in the same field of endeavor, NPL-5 teaches, further comprising: transmitting a poll message in response to receiving the TIM, wherein the BUs are received in response to the poll message (NPL-5: Slide 6, teaches sending PS-Poll (or Qos Null) after receiving Beacon with TIM and later, receiving MPDU (i.e. BUs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1, NPL-2, NPL-3, and Park’s methods to include transmitting a poll message in response to receiving the TIM, wherein the BUs are received in response to the poll message.
This would have been obvious because it would motivate one of ordinary skill in the art to provide power saving method for AP/STA MLD (NPL-5: Slide 2).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472